Citation Nr: 1758106	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a lumbar/thoracic spine disorder, claimed as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2014, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  The Veteran submitted testimony with regards to whether there was new and material evidence sufficient to reopen her claims.  At that hearing, the Veteran clarified that she was limiting her lumbar/thoracic spine, bilateral knee, cervical spine, and bilateral shoulder disability claims exclusively to claims for service connection as secondary to her service-connected pes planus.  

The Veteran originally filed a claim for service connection for a bilateral shoulder disorder, claimed as secondary to service-connected pes planus.  As will be explained more fully below, the Veteran had not been diagnosed with a left shoulder disability, but was diagnosed with a right shoulder disability that a VA examiner linked directly to her time in service.  The Board has therefore split the Veteran's claim for service connection for a bilateral shoulder disorder into two separate claims for service connection for each shoulder.

This matter was previously before the Board in January 2017, at which time it was remanded for additional development.    


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's lumbar/thoracic spine disorder is related to her service-connected bilateral pes planus.

2.  The evidence is against a finding that the Veteran's bilateral knee disorder is related to her service-connected bilateral pes planus.

3.  The evidence is against a finding that the Veteran's cervical spine disorder is related to her service-connected bilateral pes planus.

4.  The Veteran does not have a left shoulder disorder.

5.  The Veteran's right shoulder strain was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar/thoracic spine disorder, claimed as secondary to service-connected bilateral pes planus, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for service connection for a bilateral knee disorder, claimed as secondary to service-connected bilateral pes planus, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

3.  The criteria for service connection for a cervical spine disorder, claimed as secondary to service-connected bilateral pes planus, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

4.  The criteria for service connection for a left shoulder disorder, claimed as secondary to service-connected bilateral pes planus, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

5.  The criteria for service connection for a right shoulder strain have been met. 38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board January 2017 in order to afford the Veteran an addendum opinion with regard to the nature and etiology of her thoracolumbar spine, cervical spine, knee, and shoulder conditions.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, a VA examiner reviewed the claims file and provided an addendum opinion in January 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may be also granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).




Lumbar/Thoracic Spine Disability

The Veteran received a VA examination for her joints in March 2011, and indicated that her thoracolumbar pain may have begun in basic training.  However, the examiner noted that there was no trauma, and that the pain had a gradual onset.  On examination, there was no objective evidence of edema, effusion, instability, abnormal movement, or guarding of movement.  There was, however, objective evidence of some poor muscle tone and atrophy due to a sedentary lifestyle.  The examiner diagnosed degenerative osteoarthritis of the L5-S1, but found that it was age related and clearly and unmistakable not due to, caused by, or aggravated by any event as a result of active duty or as a result of congenital flat feet.

The Veteran received a VA back examination in August 2012 and indicated that her flat feet led to her back pain.  She saw a chiropractor over the last 20 years for massages to help alleviate the pain.  The examiner noted that diagnostic studies documented arthritis.  As a result of the examination, the examiner concluded that there was nothing objective on examination or x-ray to support a clinically significant diagnosis for a chronic lumbar spine condition.  the examiner indicated the "arthritis" on the Veteran's back was in the form of small osteophytes off the end plates only; the discs were preserved.  There was minimal thoracolumbar scoliosis, which was a congenital condition.  However, the examiner found that it was not clinically significant.  The examiner concluded that there was nothing objective on examination or x-ray to support a clinically significant diagnosis for a chronic lumbar spine condition.  

The Veteran received another VA back examination in September 2014 and the examiner noted a diagnosis of intervertebral disc syndrome.  The Veteran stated that her low back was sore and "achy," and it bothered her eight to ten times per month.  However, she would see a chiropractor with good results.  The examiner also noted that imaging studies of the Veteran's thoracolumbar spine documented arthritis.

Based on the results of examination, the examiner diagnosed the Veteran with mild degenerative changes of the lumbar and thoracic spine and indicated that the etiology was aging.  She opined that it was less likely than not that the Veteran's pes planus caused or aggravated these changes, and they were consistent with aging.  The examiner indicated that the Veteran was severely deconditioned, which lead to back strain.  The examiner consulted with a podiatrist, and stated that some pain can be experienced in the knees, hips, and low back with significant bony pes planus.  The Veteran had a mild bony collapsed mid-foot, which resulted in mild pes planus.  

Pursuant to the January 2017 Board remand, an addendum opinion was provided in January 2017, and the examiner opined that the Veteran's lumbar/thoracic spine disability was less likely than not caused or aggravated by bilateral pes planus.  The examiner indicated that the Veteran had a current back diagnosis of mild disk space narrowing at L3-4, 4-5, and L5-S1, and facet degenerative changes.  Those were not uncommon findings with age and were of such a mild degree as to be clinically insignificant.  The examiner stated that the Veteran was exceedingly deconditioned and her complaints of back pain were likely due to that factor.  Furthermore, the examiner found that there was no evidence in medical literature indicating that pes planus caused disk degeneration or arthritis of the spine.  

Another addendum opinion was provided in May 2017, and the examiner noted that the Veteran was diagnosed with intervertebral disc syndrome at the September 2014 VA examination.  The examiner also noted that the Veteran was discharged for service aggravation of her developmental defects of musculoskeletal system including malalignment syndrome (pes planus, calcaneal valgus, femoral anteversion), with resultant thoracic and low back pain and patellofemoral syndrome.  The examiner stated that the Veteran had many years of subjective pain significantly disproportionate to any objective findings; a lumbar x-ray from 2014 showed mild degenerative changes.  She stated that these were minor findings and would be expected to be of no clinical significance and clearly not the source of the Veteran's pain.  Furthermore, these minor findings were more than 25 years after discharge and were consistent with aging.  The examiner indicated that there was no relationship between these objective diagnoses and the pain the Veteran had at the time of discharge.  The degenerative changes were so minor that they would not have been present more than 25 years ago, and so minor that they would not have been the source of her pain.  

Initially, the Board observes that the record does not show, and the Veteran does not claim, that her arthritis had its onset in service or within one year thereafter, or is causally related to active service.  The record shows that the arthritis was diagnosed in 2011.  Thus, the Board finds that arthritis did not have its onset in service or for many years thereafter.  

The Board notes that the rationale for the September 2014 opinions was found to be inadequate in the January 2017 remand because it did not take into account the length of the Veteran's injury complaints or the treatment received for conditions relating to her back.  However, the January 2017 and May 2017 addenda are highly probative, as they appear to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner considered the complaints of low back pain dating back to the Veteran's separation from service, and compared the length of time to the objective findings in the September 2014 examination.  As a result, the examiner concluded that the Veteran's disability was not related to service.  Compared to the competent medical opinions regarding causation and aggravation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and, therefore, service connection for a lumbar/thoracic spine disability is denied.

Bilateral Knee Disorder

The Veteran received a VA examination for her joints in March 2011, and indicated that her knee pain had a gradual onset; however, there was no specific injury or trauma to either knee.  She stated, however, that the knee pain was due to flat feet.  On examination, the knee appeared normal and aligned.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, or guarding of movement.  The examiner diagnosed the Veteran with early degenerative osteoarthropathy, but found that it was not due to her bilateral pes planus; had the knee condition been due to her feet condition, it would have more likely than not progressed beyond the current pathology after 26 years.  As a result, the examiner found that the Veteran's osteoarthropathy was age related and clearly and unmistakable not due to, caused by, or aggravated by any event as a result of active due or as a result of congenital flat feet.  

The Veteran received a VA knee and lower leg examination in August 2012, and indicated that her knee pain started due to her flat feet shortly after service.  She did not, however, seek any medical care.  The examiner indicated that the Veteran had no complaints regarding the knee on examination.  The x-ray showed arthritis in the form of small osteophytes only, and the small joint effusion noted on examination was not clinically significant.  As such, the examiner found that there were no complaints, nothing on examination, and nothing clinically significant on x-ray.

The Veteran received another VA knee and lower leg examination in September 2014, and the examiner noted diagnoses of degenerative joint disease in both knees.  The Veteran stated that it felt like her knees might not hold her when she is going down stairs, and it feels like the joint is unstable.  The examiner noted that imaging of the knees showed mild degenerative changes.

Based on the results of examination, the examiner diagnosed the Veteran with mild degenerative changes of the bilateral knees and indicated that the etiology was aging.  She opined that it was less likely than not that the Veteran's pes planus caused or aggravated these changes; however, they were found to be consistent with aging.  The examiner consulted with a podiatrist, and stated that some pain can be experienced in the knees, hips, and low back with significant bony pes planus.  The Veteran had a mild bony collapsed mid-foot, which resulted in mild pes planus.  Therefore, she concluded the etiology was normal aging. 

Pursuant to the January 2017 Board remand, an addendum opinion was provided in January 2017, and the examiner opined that the Veteran's bilateral knee disorder was less likely than not caused or aggravated by bilateral pes planus.  The examiner indicated that there was a current diagnosis of patellofemoral degenerative joint disease, and there was no evidence in medical literature indicating that pes planus caused the disorder.  

Another addendum opinion was provided in May 2017, and the examiner noted that the Veteran was diagnosed with mild degenerative joint disease of the bilateral knees at the September 2014 VA examination.  The examiner also noted that the Veteran was discharged for service aggravation of her developmental defects of musculoskeletal system including malalignment syndrome (pes planus, calcaneal valgus, femoral anteversion), with resultant thoracic and low back pain and patellofemoral syndrome.  The examiner stated that the Veteran had many years of subjective pain significantly disproportionate to any objective findings.  She also stated that these were minor findings and would be expected to be of no clinical significance and clearly not the source of the Veteran's pain.  Furthermore, these minor findings were more than 25 years after discharge and were consistent with aging.  The examiner indicated that there was no relationship between these objective diagnoses and the pain the Veteran had at the time of discharge.  The degenerative changes were so minor that they would not have been present more than 25 years ago, and so minor that they would not have been the source of her pain.  

Initially, the Board observes that the record does not show, and the Veteran does not claim, that her degenerative joint disease had its onset in service or within one year thereafter, or is causally related to active service.  The record shows that the Veteran's first diagnosis for her knee disability was degenerative osteoarthropathy in 2011.  Thus, the Board finds that arthritis did not have its onset in service or for many years thereafter.  

The Board attaches the most significant probative value to the January 2017 and May 2017 addenda, as they appear to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner considered the complaints of knee pain dating back to the Veteran's separation from service, and compared the length of time to the objective findings in the September 2014 examination to conclude that the Veteran's disability was not related to service.  Compared to the competent medical opinions regarding causation and aggravation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and, therefore, service connection for a bilateral knee disability is denied.

Cervical Spine Disorder

The Veteran received a VA examination for her joints in March 2011, and indicated that her cervical spine pain may have begun in basic training.  However, the Veteran stated that there was no specific injury, and the pain had a gradual onset.  On examination, the position of the head was noted as neutral and not held rigid.  The cervical spine, limbs, posture, and gait all appeared normal, and the curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion.  The examiner concluded that the Veteran had degenerative osteoarthritis at the C5-C6 and C6-C& levels, but it was age related and clearly and unmistakable not due to, caused by, or aggravated by any event as a result of active due or as a result of congenital flat feet.

The Veteran received a VA neck examination in August 2012, and indicated that she was carrying heavy back packs during basic training, weighing about 60 pounds.  As a result, she began to have a large muscle spasm over her right trapezius.  Although the Veteran indicated limited movement on examination, she demonstrated normal neck movement during the rest of the interview and examination when not being asked to perform movements specific to the neck examination.  The examiner noted that the Veteran was severely deconditioned.  The x-ray showed mild degenerative disc disease, but the examiner indicated that it was not clinically significant and was consistent with age.  However, the examiner indicated that the complaint was for chronic right trapezius pain, and there was nothing on examination and nothing clinically significant on x-ray that would support a diagnosis for a cervical spine condition.

The Veteran received another VA neck examination in September 2014, and the examiner noted degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran stated that her neck pain was brought on by "nerve damage" from a right side trapezius injury that "goes up into her neck."  The examiner noted that x-rays showed mild degenerative changes along her C5, C6, and C7.  

Based on the results of examination, the examiner diagnosed the Veteran with mild degenerative changes indicated that the etiology was aging.  She found no connection between pes planus and mild degenerative changes of the cervical spine, and opined that it was less likely than not that the Veteran's pes planus caused or aggravated the condition beyond normal progression.  

Pursuant to the January 2017 Board remand, an addendum opinion was provided in January 2017, and the examiner opined that the Veteran's cervical spine disorder was less likely than not caused or aggravated by bilateral pes planus.  The examiner indicated that there was a current diagnosis of multi-level disk disease, and there was no evidence in medical literature indicating that pes planus caused the disorder.

Another addendum opinion was provided in May 2017, and the examiner noted that the Veteran was diagnosed with mild degenerative changes of the cervical spine at the September 2014 VA examination.  The examiner also noted that the Veteran was discharged for service aggravation of her developmental defects of musculoskeletal system including malalignment syndrome (pes planus, calcaneal valgus, femoral anteversion), with resultant thoracic and low back pain and patellofemoral syndrome.  The examiner stated that the Veteran had many years of subjective pain significantly disproportionate to any objective findings; 2011 x-rays showed mild arthritic findings and narrowed disks at C5-6 and C6-7.  She stated that these were minor findings and would be expected to be of no clinical significance and clearly not the source of the Veteran's pain.  Furthermore, these minor findings were more than 25 years after discharge and were consistent with aging.  The examiner indicated that there was no relationship between these objective diagnoses and the pain the Veteran had at the time of discharge.  The degenerative changes were so minor that they would not have been present more than 25 years ago, and so minor that they would not have been the source of her pain.  

Initially, the Board observes that the record does not show, and the Veteran does not claim, that her degenerative osteoarthritis had its onset in service or within one year thereafter, or is causally related to active service.  The record shows that the Veteran's first diagnosis for her cervical spine disability was degenerative osteoarthritis in 2011.  Thus, the Board finds that it did not have its onset in service or for many years thereafter.  

The Board attaches the most significant probative value to the January 2017 and May 2017 addenda, as they appear to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner considered the complaints of neck pain dating back to the Veteran's separation from service, and compared the length of time to the objective findings in the September 2014 examination to conclude that the Veteran's disability was not related to service.  Compared to the competent medical opinions regarding causation and aggravation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and, therefore, service connection for a cervical spine disability is denied.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran at the September 2014 VA examination relating her cervical spine disability to "nerve damage" from a right side trapezius injury that goes up into her neck.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of her cervical spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is considered competent to make.  Therefore, the unsubstantiated statements of the Veteran regarding the claimed etiology of the Veteran's cervical spine disorder are found to be inadequate as competent medical nexus evidence.

Left and Right Shoulder Disorders

At the Veteran's Medical Board examination in September 1985 prior to separation, the examiner noted subjective complaints of pain in the upper thoracic area. 

The Veteran received a VA examination for her joints in March 2011, and indicated that her shoulder pain may have begun between 1984 and 1985 due to the weight of her rucksack.  There was, however, no specific injury to either shoulder, and the pain had a gradual onset.  On examination, the examiner noted age related shoulder atrophy.  There was no objective evidence of painful motion, edema, effusion, instability, redness, heat, or abnormal movement.  The examiner found that the Veteran's bilateral shoulders demonstrate age consistent arthropathy, and it was clearly and unmistakable not due to, caused by, or aggravated by any event as a result of active due or as a result of congenital flat feet.

The Veteran received a VA shoulder and arm examination in August 2012, and indicated that she was carrying heavy back packs during basic training, weighing about 60 pounds.  As a result, she began to have a large muscle spasm over her right trapezius.  The examiner noted that the Veteran was severely deconditioned, and found no objective evidence to support a diagnosis for a chronic right or left shoulder condition.  

The Veteran received a VA shoulder and arm examination in September 2014, and the examiner noted a diagnosis of right shoulder strain.  The Veteran stated that she pulled her right trapezius in basic training.  Both shoulders, however, were noted to have abnormal or outside of normal range ranges of motion.  

Based on the results of examination, the examiner diagnosed the Veteran with a right shoulder strain; there was no diagnosis for the left shoulder.  She found that the etiology was an old injury, but there was no connection between pes planus and the shoulder strain. 

Pursuant to the January 2017 Board remand, an addendum opinion was provided in January 2017, and the examiner opined that the Veteran's bilateral shoulder disorder was less likely than not caused or aggravated by bilateral pes planus.  The examiner indicated that there was a current diagnosis shoulder strain, and there was no evidence in medical literature indicating that pes planus caused the disorder.

Another addendum opinion was provided in May 2017, and the examiner noted that the Veteran was diagnosed with right shoulder strain at the September 2014 VA examination.  The examiner also noted that the Veteran was discharged for service aggravation of her developmental defects of musculoskeletal system including malalignment syndrome (pes planus, calcaneal valgus, femoral anteversion), with resultant thoracic and low back pain and patellofemoral syndrome.  The examiner stated that the Veteran had many years of subjective pain significantly disproportionate to any objective findings; shoulder x-rays "mild degenerative arthritis implied."  She stated that these were minor findings and would be expected to be of no clinical significance and clearly not the source of the Veteran's pain.  Furthermore, these minor findings were more than 25 years after discharge and were consistent with aging.  The examiner indicated that there was no relationship between these objective diagnoses and the pain the Veteran had at the time of discharge.  The degenerative changes were so minor that they would not have been present more than 25 years ago, and so minor that they would not have been the source of her pain.  

Initially, the Board notes that the Veteran does not have a diagnosis for a left shoulder disability.  Therefore, service connection for a left shoulder disability is denied.  However, there is a competent diagnosis of right shoulder strain, and a competent medical opinion linking it to an old injury.  In light of the Veteran's separation examination in September 1985 and the credible statements and testimony that the Veteran wore heavy back packs during basic training, the Board finds that service connection for right shoulder strain on a direct basis is warranted.  Although the Board found the negative nexus opinions inadequate in the September 2014 VA examination, it notes that the examiner relayed that the Veteran's shoulder disability was due to an old injury.  In light of the credible statements with regards to her experiences in service, along with the positive nexus opinion, the Board finds that service connection for a right shoulder strain is warranted.  


ORDER

Entitlement to service connection for a lumbar/thoracic spine disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.  

Entitlement to service connection for a right shoulder disorder is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


